  Case 1:19-cr-00304-LMB Document 65 Filed 08/27/20 Page 1 of 3 PageID# 380



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )
                                              )      Case No. 1:19-CR-00304 (LMB)
HENRY KYLE FRESE,                             )
                                              )
                       Defendant.             )
                                              )


         MOTION FOR REMOVAL OF MONITOR AND TO ALLOW TRAVEL

       Henry Kyle Frese, by and through undersigned counsel, respectfully moves this Honorable

Court to allow him to have probation remove his ankle monitor on Friday August 28, 2020 so that

he can travel and spend time with his family prior to his self-surrender. The government does not

oppose Mr. Frese’s request to travel but it does oppose his request to have the monitor removed

prior to travel. As grounds for the motion, Mr. Frese states as follows:

       On September 2, 2020, Mr. Frese is set to report to FCI Milan in Michigan, which is located

far away from his family. His family has developed plans, if the Court were to agree, to spend

time in New Haven, Michigan, prior to his surrender. Mr. Frese and his sisters would travel from

Philadelphia to Detroit this Sunday. He, his parents, siblings and his cousin would all then meet

in New Haven and remain there until Tuesday, September 1. Mr. Frese and his family would then

all drive to a location close to FCI Milan and would spend the night there. His family would then

accompany him to the facility to surrender on September 2.

       Since the inception of this case about 10 months ago, Mr. Frese has been living with his

sister in Philadelphia. He has complied with all conditions of release and has appeared at all Court

proceedings. Accordingly, we ask the Court to allow him to spend time with his family in
  Case 1:19-cr-00304-LMB Document 65 Filed 08/27/20 Page 2 of 3 PageID# 381



Michigan and remove the monitor, especially since the prospect of him having visits in the near

term is highly unlikely.

       If the Court were to grant the motion, Mr. Frese would go to his pretrial service officer in

Philadelphia to have the monitor removed. A representative of probation has represented that if

he were to wear the monitor and surrender it at the facility, there will be logistical issues getting

the device returned.

       WHEREFORE, for the foregoing reasons, it is respectfully requested that this Court grant

the above request and enter the attached Order.



                                              Respectfully submitted,

                                              HENRY KYLE FRESE,
                                              By Counsel


                                              /s/ Stuart A. Sears
                                              Stuart A. Sears
                                              VA Bar 71436
                                              Attorney for Henry Kyle Frese
                                              SCHERTLER ONORATO MEAD & SEARS, LLP
                                              901 New York Avenue, N.W.
                                              Suite 500 West
                                              Washington, DC 20004
                                              Telephone: (202) 628-4199
                                              Facsimile: (202) 628-4177
                                              ssears@schertlerlaw.com




                                                  2
  Case 1:19-cr-00304-LMB Document 65 Filed 08/27/20 Page 3 of 3 PageID# 382




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of August, 2020, I electronically filed a true copy of

the foregoing motion with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to all parties.




                                               /s/ Stuart A. Sears
                                               Stuart A. Sears
                                               VA Bar 71436
                                               Attorney for Henry Kyle Frese
                                               SCHERTLER ONORATO MEAD & SEARS, LLP
                                               901 New York Avenue, N.W.
                                               Suite 500 West
                                               Washington, DC 20004
                                               Telephone: (202) 628-4199
                                               Facsimile: (202) 628-4177
                                               ssears@schertlerlaw.com




                                                    3
